SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2007 Commission File Number 0-10683 HYDROMER, INC. (Exact name of registrant as specified in its charter) New Jersey 22-2303576 (State of incorporation) (I.R.S. Employer Identification No.) 35 Industrial Pkwy, Branchburg, New Jersey 08876-3424 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (908) 722-5000 Securities registered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act: Common Stock Without Par Value (Title of class) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes (X)No () Indicate the number of shares outstanding or each of the issuer’s classes of Common Stock as of the close of the period covered by this report. Class Outstanding at December 31, 2007 Common 4,772,318 HYDROMER, INC. INDEX TO FORM10-QSB December 31, 2007 Page No. Part I-Financial Information # 1Consolidated Financial Statements Balance Sheets - December 31, 2007 & June 30, 2007 2 Statements of Income for the three months and six months ended December 31, 2007 and 2006 3 Statements of Cash Flows for the six months ended December 31, 2007 and 2006 4 Notes to Financial Statements 5 # 2Management's Discussion and Analysis of the Financial Conditionand Results of Operations 6 # 3Controls and Procedures 7 Part II-Other Information # 1Legal Proceedings N/A # 2Change in Securities N/A # 3Default ofSenior Securities N/A # 4Submission of Motion to Vote of Security Holders N/A # 5Other Information N/A # 6Exhibits and Reports on form 8-K 7 EXHIBIT INDEX Exhibit No. Description of Exhibit 33.1 SEC Section 302 Certification – CEO certification 9 33.2 SEC Section 302 Certification – CFO certification 10 99.1 Certification of Manfred F. Dyck, Chief Executive Officer, pursuant to 18 U.S.C. Section 1350 11 99.2 Certification of Robert Y. Lee, Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 11 - 1 - Part I – Financial Information Item # 1 HYDROMER, INC. and CONSOLIDATED SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2007 UNAUDITED June 30, 2007 AUDITED Assets Current Assets: Cash and cash equivalents $ 172,695 $ 146,338 Trade receivables less allowance for doubtful accounts of $67,644 as of December 31, 2007 and $62,044 as of June 30, 2007 932,458 1,121,752 Inventory 910,320 956,711 Prepaid expenses 80,608 120,448 Deferred tax asset 8,976 8,976 Other 1,468 13,484 Total Current Assets 2,106,525 2,367,709 Property and equipment, net 3,338,735 3,295,992 Deferred tax asset, non-current 657,949 609,730 Intangible assets, net 926,613 910,303 Total Assets $ 7,029,822 $ 7,183,734 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ 441,973 $ 537,338 Short-term borrowings 461,626 514,096 Accrued expenses 295,086 358,301 Current portion of capital lease 15,961 - Current portion of deferred revenue 108,481 32,215 Current portion of mortgage payable 222,537 215,394 Income tax payable 6,284 9,160 Total Current Liabilities 1,551,948 1,666,504 Deferred tax liability 261,958 261,958 Long-term portion of capital lease 47,786 - Long-term portion of deferred revenue 48,570 62,978 Long-term portion of mortgage payable 1,764,947 1,878,040 Total Liabilities 3,675,209 3,869,480 Stockholders’ Equity Preferred stock – no par value, authorized 1,000,000 shares, no shares issued and outstanding - - Common stock – no par value, authorized 15,000,000 shares; 4,783,235 shares issued and 4,772,318 shares outstanding as of December 31, 2007 and 4,698,825 shares issued and 4,687,908 shares outstanding as June 30, 2007 3,721,815 3,643,815 Contributed capital 633,150 633,150 Accumulated deficit (994,212 ) (956,571 ) Treasury stock, 10,917 common shares at cost (6,140 ) (6,140 ) Total Stockholders’ Equity 3,354,613 3,314,254 Total Liabilities and Stockholders’ Equity $ 7,029,822 $ 7,183,734 - 2 - HYDROMER, INC. and CONSOLIDATED SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended December 31, Six Months Ended December 31, 2007 UNAUDITED 2006 UNAUDITED 2007 UNAUDITED 2006 UNAUDITED Revenues Sale of products $ 943,558 $ 1,316,130 $ 2,139,261 $ 2,524,330 Service revenues 413,094 361,422 784,319 729,902 Royalties and Contract Revenues 401,874 406,335 794,159 857,428 Total Revenues 1,758,526 2,083,887 3,717,739 4,111,660 Expenses Cost of Sales 707,317 748,658 1,510,808 1,596,243 Operating Expenses 1,134,681 1,188,063 2,208,887 2,544,942 Other Expenses / (Income) 38,197 44,398 81,040 87,518 (Benefit from) Provision for from Income Taxes (35,354 ) 40,079 (45,354 ) (28,897 ) Total Expenses 1,844,841 2,021,198 3,755,381 4,199,806 Net (Loss) Income $ (86,315 ) $ 62,689 $ (37,642 ) $ (88,146 ) (Loss) Earnings Per Common Share $ (0.02 ). $ 0.01 . $ (0.01 ) $ (0.02 ) Weighted Average Number of Common Shares Outstanding 4,747,984 4,644,164 4,725,337 4,644,164 The effects of the common stock equivalents on diluted earnings per share are not included as their effect would be anti-dilutive. The diluted earnings per share for the three months ended December 31, 2006 is $0.01 per share based onthe effect of 164,000dilutive shares (stock options) - 3 - HYDROMER, INC. and CONSOLIDATED SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended December 31 2007 UNAUDITED 2006 UNAUDITED Cash Flows From Operating Activities: Net Loss $ (37,642 ) $ (88,146 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities Depreciation and amortization 209,622 197,909 Deferred income taxes (48,219 ) (28,897 ) Changes in Assets and Liabilities: Trade receivables 189,294 215,955 Inventory 46,391 78,359 Prepaid expenses 39,840 50,212 Other assets 12,016 14,479 Accounts payable and accrued liabilities (158,579 ) (127,433 ) Deferred income 61,858 (115,790 ) Income taxes payable (2,876 ) 36,735 Net Cash Provided by Operating Activities 311,705 233,383 Cash Flows From Investing Activities: Cash purchases of property and equipment (98,248 ) (44,728 ) Cash payments on patents and trademarks (106,680 ) (136,910 ) Net Cash Used for Investing Activities (204,928 ) (181,638 ) Cash Flows From Financing Activities: Net borrowings against Line of Credit (52,470 ) (124,720 ) Repayment of long-term borrowings (105,950 ) (99,268 ) Proceeds from the issuance of common stock 78,000 - Net Cash Used for Financing Activities (80,420 ) (223,988 ) Net Increase (Decrease) in Cash and Cash Equivalents: 26,357 (172,243 ) Cash and Cash Equivalents at Beginning of Period 146,338 434,865 Cash and Cash Equivalents at End of Period $ 172,695 $ 262,622 Supplemental Non-Cash Investing & Financing Activites: Equipment acquired under Capital Lease $ 63,747 - - 4 - HYDROMER, INC. and CONSOLIDATED SUBSIDIARY Notes to Consolidated Financial Statements In the opinion of management, the accompanying unaudited financial statements include all adjustments (consisting of only normal adjustments) necessary for a fair presentation of the results for the interim periods.Certain reclassifications have been made to the previous year’s results to present comparable financial statements. Subsequent Events: In January 2008, the Company renewed its Line of Credit facility to a final maturity of September 30, 2008.The renewed credit facility, effective at $575,000, will have the line reduced $12,500 each month beginning March 1, 2008 and carries a rate of LIBOR + 3.75%. The rate of the Company's Line of Credit facility at December 31, 2007 was 7.63% (LIBOR + 3.00%). Segment Reporting: The Company operates two primary business segments.The Company evaluates the segments by revenues, total expenses and earnings before taxes.Corporate Overhead is excluded from the business segments as to not distort the contribution of each segment. The results for the six months ended December 31, by segment are: Polymer Research Medical Products Corporate Overhead Total 2007 Revenues $ 2,102,470 $ 1,615,269 $ 3,717,739 Expenses (1,620,718 ) (1,392,965 ) $ (787,052 ) (3,800,735 ) Pre-tax Income (Loss) $ 481,752 $ 222,304 $ (787,052 ) $ (82,996 ) 2006 Revenues $ 2,231,934 $ 1,879,726 $ 4,111,660 Expenses (1,850,442 ) (1,637,221 ) $ (741,040 ) (4,228,703 ) Pre-tax Income (Loss) $ 381,492 $ 242,505 $ (741,040 ) $ (117,043 ) Geographic revenues were as follows for the six months ended December 31, 2007 2006 Domestic 82% 86% Foreign 18% 14% - 5 - Item #2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS Results of Operations The Company’s revenues for the quarter ended December 31, 2007 were $1,758,526, down 15.6% from the $2,083,887 for the same period last year.Revenues for the six months ended December 31, 2007 were $3,717,793, or 9.6% lower than the $4,111,660 in the corresponding period a year ago.Revenues are comprised of the sale of Products and Services and Royalty and Contract payments. Product sales and services were $1,356,652 for the quarter ended December 31, 2007 as compared to $1,677,552 for the same period the year before, a decrease of $320,900 or 19.1%.The quarter’s revenues the year before included the periodic revenues from T-Hexx Dry private label orders (which for this fiscal year, was included in the quarter ended September 30, 2007.)For the six months ended December 31, 2007, product sales and services were $2,923,580, down 10.2% (or $330,652) from the $3,254,232 the year before.Delayed 2007 sales into January 2008 (approximately $80,000 in delayed sales due to toll manufacturing delays, or for one order, awaiting prepayment) was further compounded by an inventory call the year before in 2006 of $162,000 (one of our medical device customers moved production from our facilities to their foreign site; along with this permanent reduction in revenues is a corresponding reduction to our production costs) resulted in the total revenue decrease. Royalty and Contract revenues include royalties received and the periodic recurring payments from license, option and other agreements for other than product and services.Included in Royalty and Contract revenues are revenues from support and supply agreements.For the quarter ended December 31, 2007, Royalty and Contract revenues were $401,874, down $4,461 or 1.1% from the $406,335 the same period a year ago.Royalty and Contract revenues were $794,159 and $857,428 for the six month periods ended December 31, 2007 and 2006, respectively.Included in the 2006 period were the final amortization of a technology transfer agreement and a standstill agreement aggregating $52,500. As of December 31, 2007, our open sales order book was approximately $1,360,000.Although some of the sales orders can be cancelled prior to production, the Company is of the opinion that no substantial cancellations will occur.Excluded from the open sales order book are future orders that call for immediate or very short-term delivery.As an example, the open sales amount for Contract Coating Servicesat December 31, 2007 was approximately $156,000.Contract Coating Services revenues for January 2008 was $193,000 while open sales at the end of January 2008 was $139,000. Total Expenses for the quarter ended December 31, 2007 were $1,844,841 as compared with $2,021,198 the year before, an 8.7% decrease.For the six months ended December 31, 2007 (fiscal 2008), total Expenses were $3,755,381 as compared with $4,199,806 the same period the year before, or lower by 10.6%. The Company’s Cost of Goods Sold was $707,317 for the quarter ended December 31, 2007 as compared with $748,658 the year prior, lower by 5.5%.On a year-to-date basis, Cost of Goods Sold was $1,510,808 for fiscal 2008 as compared with $1,596,243 in fiscal 2007, $85,435 or 5.4% lower.Lower product sales, in part due to the elimination of a medical device product line in fiscal 2007 (transferred to the customer’s internal facilities), reduced manufacturing labor while we continued to supply coating formulations.This cost reduction was offset by overtime and increased staffing to meet customer demand for our contract coating services while equipment was being built to further automate the process in anticipation of future cost reductions. Operating expenses were $1,134,681 for the quarter ended December 31, 2007 as compared with $1,188,063 the year before, down $53,383 or 4.5%.For the six months ended December 31, 2007, Operating expenses were $2,208,887 as compared with $2,544,942 the year before, down $336,055 or 13.2%.Lower staffing levels reduced salaries expense during the current period as compared with the corresponding period a year ago. Interest expense, interest income and other income are included in Other Expenses.Interest expense for the six months ended December 31, 2007 and December 31, 2006 were $87,348 and $96,492, respectively, down from a lower utilization of the line-of-credit facility.Interest income for the six months ended December 31, 2007 and December 31, 2006 were $1,358 and $8,945, respectively, lower from a decrease in investable funds during the period. A net loss of $86,315 ($0.02 per share) is reported for the quarter ended December 31, 2007 as compared to net income of $62,689 ($0.01 per share) the year before.For the six months ended December 31, 2007, a net loss of $37,642 ($0.01 per share) is reported as compared to a net loss of $88,146 ($0.02 per share) the year before. Despite $393,921 in lower revenues this fiscal year-to-date, $162,000 from the transfer of production to our customer’s facilities and having at least $80,000 delayed into January 2008, cost reductions, primarily reduced staffing levels, and a higher Income Tax Benefit, resulted in an improved bottom line result.Included in the current period’s Operating Expenses are re-investment expenditures of the Company: research and development and the amortization of patent expenditures costs which can provide for future returns.For the six months ended December 31, 2007, these re-investment expenditures accounted for approximately $557,000 or 25.2% of the operating expenses.Research developments in our antimicrobial technologies, patent pending, from a few years ago are creating extreme current interest after being introduced a few years ago.Our morerecent developments arein the areas of thrombogenicity and cell mitosis, for use in the cardiovascular and neurovascular fields.These patent pending developments are still under evaluation.Planned in vivo (animal) studies on our cardiovascular stent coatings have been delayed due to the allocation of research resources towards the potentially revenue generating anti-microbial projects. - 6 - Financial Condition Working capital decreased $146,628 during the six months ended December 31, 2007. Net operating activities provided $311,705 for the six month period ended December 31, 2007. The net loss as adjusted for non-cash expenses, provided $123,762 in cash.The collections of accounts receivables and amounts in advance, provided for a $251,152 source of cash. Investing activities used $204,928 and financing activities used $80,420 during the six months ended December 31, 2007. During the six months, the Company expended $161,995 on capital expenditures including equipment of $63,747 acquired via a capital lease, and $106,680 into its patent estate.The Company repaid $52,470 towards its revolving line of credit and $105,950 to its long-term borrowings.Common stock was issued for $78,000 during the current period. Following the restructuring program a few years ago in which the new developments in the areas of anti-thrombogenicity and anti-cell mitosis arose, adding to the legacy lubricious coatings and hydrogels and more recent anti-microbial technologies, the Company is able to streamline its operations and reduce costs without a major impact to ongoing revenues.This enabled to Company to improve its financial position, however continued new revenue streams from paid R&D projects or new customers or product lines or from higher volumes in addition to available financing credit in the interim is imperative to the continued success of the Company. Item # 3 Disclosure Controls and Procedures As of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of our management, including the Chief Executive Officer and President and the Chief Financial Officer, of the effectiveness of the design and operation of the disclosure controls and procedures. Based upon this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, our disclosure controls and procedures were effective and that there were no changes to our Company’s internal control over financial reporting that have materially affected, or is reasonably likely to materially affect the Company’s internal control over financial reporting during the period covered by the Company’s quarterly report. PART II – Other Information The Company operates entirely from its sole location at 35 Industrial Parkway in Branchburg, New Jersey, an owned facility secured by mortgages through banks. The existing facility will be adequate for the Company’s operations for the foreseeable future. Item # 6.Exhibits and Reports on form 8-K: a) Exhibits – none b) Reports on form 8-K – There were no Form 8-K’s filed during the quarter ending December 31, 2007. - 7 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on his behalf by the undersigned thereunto duly authorized. HYDROMER, INC. /s/ Robert Y. Lee Robert Y. Lee Chief Financial Officer DATE: February 13, 2008 - 8 -
